DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 24 February 2022 has been entered.
Status of the Claims
Claims 1, 2 have been amended, claim 12 has been canceled and claim 21 has been added, as a result, claims 1-11 and 13-21 are pending in the present application, with claims 1, 16 and 17 being independents.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 March 2021 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, filed 24 February 2022, with respect to the objection to the specification, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The objection to the specification has been withdrawn. 
Applicant’s arguments, filed 24 February 2022, with respect to the objection to the claims, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The objection to the claims has been withdrawn. 
Applicant’s arguments, see page 7, filed 24 February 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 2, along with , have been fully considered and are persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 2 has been withdrawn. 
Applicant’s arguments, see pages 8-11, filed 24 February 2022, with respect to the 35 U.S.C. 103 rejection of claims 1, 16, and 17, have been fully considered, but are not persuasive. Applicant argues a) the number of references used in the rejection (page 9, paragraph 2), b) that the Examiner used impermissible hindsight to arrive at the applicant’s claimed solution (page 9, paragraph 2 and page 11, paragraph 3), c) that the references used are in different fields of endeavor (page 10, paragraph 1), d) that Friedman and Popescu have nothing to do with augmented reality (page 10, paragraph 2), e) that the examiner applied an incorrect standard in combining the references (page 10, paragraph 3), f)“there is no indication that the directions provided through scanning the code of Popescu would be based on both the code and also on an independent determination of the location of the code…and it appears that any directions provided by scanning the code would be based on the code itself and only the code itself, without any separate determination of a location of the code and without any virtual element being based on both the code and also on the determined location” (page 10, last paragraph to page 11, first paragraph), g) that the combination of references do not teach “determining a virtual element in real time based on both the graphical design’ within a scene and ‘location of the graphical design’” (see page 11, paragraph 3), h) “there is no determination of any virtual element based on the animated state of Miller, and to the extent that the scannable state of Miller could be combined with the four other references to determine a virtual element…this virtual element would not be based on an animated graphical design as recited by claim 16” (page 12, paragraph 2) i) that the six reference combination fails to disclose “providing, based on the data request message and the location of the mixed reality device, virtual element data to the mixed reality device for displaying a virtual element to a user of the mixed reality device as part of a scene associated with a field of view of the user (page 13, paragraph 1), j) that it is “improper to pick and choose 
In response to applicant’s argument that the examiner has combined an excessive number reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In response to the applicant’s argument that the references used are in different fields of endeavor, it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed 
In response to that Friedman and Popescu have nothing to do with augmented reality, it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In the present case, each of the references are directed to using a graphical design (e.g., QR code) to perform an action. Both Friedman and Popescu use a graphical design (e.g., computer readable code) to perform an action. 
In response to the applicant’s arguments that the examiner applied an incorrect standard in combining the references, it is unclear as to if the applicant is saying that the standard is incorrect due to the grammatical phrasing of the words in the rejection (“would have allowed determining” verses “teaches”/”would have allowed for the combination to teach determining”) or if the applicant is arguing that the examiner applied an incorrect standard. With respect to the phrasing, the previous portion of the rejection laid out exactly what Popescu teaches and the portion the applicant is citing sets forth what in combination the three references would teach. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, one of ordinary skill in the art would have been so motivated to combine Friedman into Liu in order to improve the user 
In response to applicant’s argument that “there is no indication that the directions provided through scanning the code of Popescu would be based on both the code and also on an independent determination of the location of the code…and it appears that any directions provided by scanning the code would be based on the code itself and only the code itself, without any separate determination of a location of the code and without any virtual element being based on both the code and also on the determined location”, it is noted that the rejection is based on the combination of Liu, Friedman, Popescu, and Bess. Liu teaches that the augmented reality content is presented to the user in real-time based on the detection of the two-dimensional code and displayed in accordance with the location of the code on the screen. Friedman explicitly clarifies that a graphical design can comprise a two-dimensional code. Popescu teaches that various functionality, such as information regarding the nearest locations of a service establishment and/or approximate wait times for transactions at the listed locations, can be provided upon scanning a QR code, see for instance, Popescu paragraph 7. Fig. 1 illustrates a promotional advertisement, poster or sign – the sign includes promotional text and/or graphics for a particular establishment, see for instance, Popescu paragraph 22 and fig. 1. The sign further includes a scanning area that contains a passive code, such as a bar code or a QR code, see for instance, Popescu paragraph 22 and fig. 1. Sign 100 may be an 
In response to the applicant’s argument that the combination of references do not teach “determining a virtual element in real time based on both the graphical design’ within a scene and ‘location of the graphical design’”, Liu teaches that the augmented reality content is presented to the user in real-time based on the detection of the two-dimensional code and displayed in accordance with the location of the code on the screen. Friedman explicitly clarifies that a graphical design can comprise a two-dimensional code. Popescu teaches that various functionality, such as information regarding the nearest locations of a service establishment and/or approximate wait times for transactions at the listed locations, can be provided upon scanning a QR code, see for instance, Popescu paragraph 7. Fig. 1 illustrates a promotional advertisement, poster or sign – the sign includes promotional text and/or graphics for a particular establishment, see for instance, Popescu paragraph 22 and fig. 1. The sign further includes a scanning area that contains a passive code, such as a bar code or a QR code, see for instance, Popescu paragraph 22 and fig. 1. Sign 100 may be an advertisement displayed in a mall, airport, or other convenient location, whereon scanning the sign the user may be provided directions to a 
In response to the applicant’s argument that “there is no determination of any virtual element based on the animated state of Miller, and to the extent that the scannable state of Miller could be combined with the four other references to determine a virtual element…this virtual element would not be based on an animated graphical design as recited by claim 16”, the broadest reasonable interpretation of the claimed limitation in light of the corresponding disclosure is such that the scene must comprise an animated graphical design and that the location of the animated graphical design is determined, not that animated graphical design needs to be scannable. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the present case, Miller teaches an animated file can be displayed on an electronic display at a retail store, a sports stadium, a bank, etc, see for instance, Miller paragraphs 36-38 and figs. 3-5. For instance, the displayed code may alternate between in an animated state or scannable state…a user can use their personal portable device to scan the displayed code to obtain the embedded data, such as a promotion message, see Miller paragraph 36. The scannable code may comprise a plurality of individual code times, and each tie can be of a different shape or part of an image – such as a square, a circle, or a heart shape, see Miller paragraph 36 and fig. 3. Popescu teaches that various functionality, such as 
In response to the applicant’s argument that the six reference combination fails to disclose “providing, based on the data request message and the location of the mixed reality device, virtual element data to the mixed reality device for displaying a virtual element to a user of the mixed reality device as part of a scene associated with a field of view of the user”, Liu teaches that Fig. 11 is a diagram of a client-server environment for augmented reality generation…within the client-server environment there is an AR generation server system for receiving and processing data received from the client device (e.g., capture of the 2D code)…the AR generation system sends to a client device an AR model for a respective 2D code using a received 2D code, see for instance, paragraphs 153-156. Friedman explicitly clarifies that a graphical design can comprise a two-dimensional code. Popescu teaches that various functionality, such as information regarding the nearest locations of a service establishment and/or approximate wait times for transactions at the 
In response to the applicant’s argument that it is “improper to pick and choose individual features from six different references, requiring nearly six full pages of analysis, to arrive at the specific, concisely described arrangement of claim 17, as the Office Action does here, without considering the claim as a whole in light of the prior art as a whole”, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is noted that applicant has not set forth how the examiner failed to consider the claim as a whole in light of the prior art as a whole. Rather, the examiner examined the 
In response to the applicant’s argument that the five reference combination does not teach or suggest “the second display device is affixed to a vehicle within the scene, wherein the location of the graphical design corresponds to a location of the vehicle” as recited in claim 10, Garcia teaches that the QR code can be displayed on the exterior of the vehicle, see for instance, paragraphs 26 and 37. The QR code can be displayed on a display screen to be scanned by a portable electronic device, see for instance, Garcia, paragraph 37. The display screen can be on the exterior of the vehicle or anywhere on the interior of the vehicle, see for instance, Garcia, paragraphs 35-37. Popescu teaches that various functionality, such as information regarding the nearest locations of a service establishment and/or approximate wait times for transactions at the listed locations, can be provided upon scanning a QR code, see for instance, Popescu paragraph 7. Fig. 1 illustrates a promotional advertisement, poster or sign – the sign includes promotional text and/or graphics for a particular establishment, see for instance, Popescu paragraph 22 and fig. 1. The sign further includes a scanning area that contains a passive code, such as a bar code or a QR code, see for instance, Popescu paragraph 22 and fig. 1. Sign 100 may be an advertisement displayed in a mall, airport, or other convenient location, whereon scanning the sign the user may be provided directions to a particular location, see for instance, Popescu paragraphs 25 and 26 and fig. 3. That is, Garcia, in combination with the remaining references teaches the second display device is affixed to a vehicle 
In response to the applicant’s arguments that there is no disclosure or teaching of “affixing a display device to such a vehicle, for example so that an animated graphical could be displayed by the vehicle and used for determining the virtual element to be displayed by the mixed reality device…and of using the location of said animated graphical design, which may change based on movement of the vehicle, as a separate criterion in addition to the graphical design itself for determining the virtual element, Garcia teaches that the QR code can be displayed on the exterior of the vehicle, see for instance, paragraphs 26 and 37. The QR code can be displayed on a display screen to be scanned by a portable electronic device, see for instance, Garcia, paragraph 37. The display screen can be on the exterior of the vehicle or anywhere on the interior of the vehicle, see for instance, Garcia, paragraphs 35-37. Miller teaches an animated file can be displayed on an electronic display at a retail store, a sports stadium, a bank, etc, see for instance, Miller paragraphs 36-38 and figs. 3-5. For instance, the displayed code may alternate between in an animated state or scannable state…a user can use their personal portable device to scan the displayed code to obtain the embedded data, such as a promotion message, see Miller paragraph 36. The scannable code may comprise a plurality of individual code times, and each tie can be of a different shape or part of an image – such as a square, a circle, or a heart shape, see Miller paragraph 36 and fig. 3. Popescu teaches that various functionality, such as information regarding the nearest locations of a service establishment and/or approximate wait times for transactions at the listed locations, can be provided upon scanning a QR code, see for instance, Popescu paragraph 7. Fig. 1 illustrates a promotional advertisement, poster or sign – the sign includes promotional text and/or graphics for a particular establishment, see for instance, Popescu paragraph 22 and fig. 1. The sign further includes a scanning area that contains a passive code, such 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US PG Publication 2014/0210857) in view of Friedman et al. (US PG Publication 2014/0144996) in further view of Popescu et al. (US PG Publication 2014/0100925) further in view of Bess et al. (US PG Publication 2017/0221268).
Regarding claim 1, Liu teaches a method comprising: generating a live video signal of a scene associated with a field of view of a user (A camera video frame image is the image , wherein the scene comprises a graphical design (The scene can comprise, for instance, a two-dimensional code, such as a QR code, see for instance, paragraphs 36 and 37);
determining, via a processor circuit, a location of the graphical design (The location of the two-dimensional code in the video frame is determined, see for instance, abstract);
determining, via the processor circuit based on the graphical design and the location of the graphical design, a virtual element in real time (The augmented reality is presented to the user in real-time, as the content information corresponding to the augmented reality is downloaded from an augmented reality generation server, see paragraph 46); and
displaying, by a display device of a mixed reality display device associated with the user, the virtual element to the user as part of the scene(The augmented reality is presented to the user in real-time, as the content information corresponding to the augmented reality is downloaded from an augmented reality generation server, see paragraph 46).
While Liu teaches displaying/overlaying elements onto the screen, Liu does not appear to explicitly recite that the augmented reality information is an element, such as a directional arrow. In addition, while Liu teaches that the scene comprises a graphical design, such as a two-dimensional code, it does not appear to teach a graphical design other than the two dimensional code. 
Liu does not teach that the location of the graphical design is determined (outside of the situation where the location on the screen is determined) and that the virtual element is determined based on the graphical design and the location of the graphical design.

It would have been obvious to one of ordinary skill in the art having the teachings of Liu and Friedman in front of them before the effective filing date of the claimed invention to incorporate readable markers as taught by Friedman into Liu’s augmented reality system, as having markers associated with a logo, such as described by Friedman was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Liu. 
The modification of Liu with Friedman would have explicitly allowed the marker to be a graphical design. 
The motivation for combining Liu with Friedman would have been to improve the user experience, enhance functionality, and increase system and design flexibility.
While Liu in view of Friedman teach displaying/overlaying elements onto the screen, they do not appear to explicitly recite that the augmented reality information is an element, such as a directional arrow. In addition, Liu in view of Friedman do not teach determining the location of the graphical design is determined (outside of the situation where the location on the screen is determined) and that the virtual element is determined based on the graphical design and the location of the graphical design.
In the same art of providing information based on a graphical design, Popescu teaches that various functionality, such as information regarding the nearest locations of a service establishment and/or approximate wait times for transactions at the listed locations, can be provided upon scanning a QR code, see for instance, paragraph 7. Fig. 1 illustrates a promotional advertisement, poster or sign – the sign includes promotional text and/or graphics for a particular establishment, see for instance, paragraph 22 and fig. 1. The sign further includes a scanning area that contains a passive code, such as a bar code or a QR code, see for instance, paragraph 22 and fig. 1. Sign 100 may be an advertisement displayed in a mall, airport, or other convenient 
It would have been obvious to one of ordinary skill in the art having the teachings of Liu, Friedman, and Popescu in front of them before the effective filing date of the claimed invention to incorporate customer interactions as taught by Popescu into Liu’s modified augmented reality system, as providing directions form promotional material, signs, and advertisements, such as described by Popescu was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Liu and Friedman. 
The modification of Liu and Friedman with Popescu would have allowed determining the determining the physical location of the graphical design and for information to be provided based on the graphical design and the location of the graphical design. 
The motivation for combining Liu and Friedman with Popescu would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
While Liu in view of Friedman in further view of Popescu teach displaying/overlaying elements onto the screen, they do not appear to explicitly recite that the augmented reality information is an element, such as a directional arrow. 
In the same art of augmented reality, Bess teaches that navigation techniques typically use shortest time or distance algorithms to determine navigation routes, see for instance, paragraph 8. A capture device is configured to capture a data stream (such as a video stream) associated with the user in real-time, see for instance, paragraph 13.Waypoint metadata includes recognition cues that can be used to identify waypoints in an area of interest, see paragraph 15. Waypoints are identifiable objects in the area of interest (such QR codes) that can be used to navigate the user along a traveling route (i.e., provide instructions to the user for traveling from waypoint to waypoint until his destination is reached), see paragraph 15. Recognition cues include location information, which can be used to identify a way point in the area of interest based on proximity to the user, see for instance, paragraph 15. A navigation request includes a starting 
It would have been obvious to one of ordinary skill in the art having the teachings of Liu, Friedman, Popescu, and Bess in front of them before the effective filing date of the claimed invention to incorporate augmented reality as taught by Bess into Liu’s augmented reality system, as navigating to a location using an augmented reality system and providing directional arrows, such as described by Bess was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Liu, Friedman, and Popescu. 
The modification of Liu, Friedman, and Popescu with Bess would have explicitly allowed the augmented reality information to be an element, such as directional arrows. 
The motivation for combining Liu, Friedman, and Popescu with Bess would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
Regarding claim 2, Liu in view of Friedman in further view of Popescu further in view of Bess teach the method of claim 1 and further teach wherein the graphical design further comprises an optical, machine-readable representation of code data, wherein determining the virtual element is further based on: determining, via the processor circuit, the code data based on the representation of the code data, wherein, determining the virtual element based on the graphical design is further based on the code data (The representation can be a 2 dimensional matrix barcode, see for instance, Liu paragraphs 36-39 and 47, Popescu, fig. 1, and Bess, paragraph 7. Information embedded in the detected 2D code is decoded and the corresponding content information is obtained, see for instance, Liu, paragraph 33 and Friedman, paragraphs 152 and 212). The motivation to combine Liu, Friedman, Popescu, and Bess is the same as that which was set forth with respect to claim 1.
Regarding claim 3, Liu in view of Friedman in further view of Popescu further in view of Bess teach the method of claim 1 and further teach wherein the graphical design further comprises a graphical logo associated with the virtual element (The representation can be associated with a graphical logo that is associated with the virtual content, see for instance, see for instance, Liu paragraphs 36-39, 47, and 151, Friedman, paragraphs 213-221 and fig. 9, and Popescu, paragraphs 7 and 25-27). The motivation to combine Liu, Friedman, Popescu, and Bess is the same as that which was set forth with respect to claim 1.
Regarding claim 4, Liu in view of Friedman in further view of Popescu further in view of Bess teach the method of claim 1 and further teach wherein determining the virtual element further comprises: determining, via the processor circuit, a location of the user (see for instance, Popescu, paragraph 26 and fig. 3 and Bess, paragraphs 1 and 21); and
determining, via the processor circuit based on the graphical design and the location of the user, the virtual element in real time (A guidance overlay can include a directional arrow and a distance to the next way point, see for instance, Bess, paragraph 20. Directions can be provided to the user upon scanning the QR code, see for instance, Popescu, paragraph 26 and fig. 3. The image sensor captures a video stream, the orientation is determined and waypoints are identified in real-time, see for instance, Bess, paragraphs 13, 17, and 18). The 
Regarding claim 5, Liu in view of Friedman in further view of Popescu further in view of Bess teach the method of claim 4 and further teach wherein determining the location of the user comprises: determining, via the processor circuit, location information for a user device (see for instance, Popescu, paragraph 26 and fig. 3 and Bess, paragraphs 1 and 21). The motivation to combine Liu, Friedman, Popescu, and Bess is the same as that which was set forth with respect to claim 1.
Regarding claim 6, Liu in view of Friedman in further view of Popescu further in view of Bess teach the method of claim 4 and further teach wherein determining the location of the user comprises: determining, based on the live video signal, a location of the scene (Based on the position information of 2D code, the content information of the 2D code can be displayed in corresponding position of the camera video in the form of 2D video or 3D video, see for instance, Liu, paragraph 67. In this example, video stream of capture device is used to determine the position and orientation of the mobile computing device; however, other data streams can be used to determine the position and orientation, see for instance, Popescu, paragraph 21). The motivation to combine Liu, Friedman, Popescu, and Bess is the same as that which was set forth with respect to claim 1.
Regarding claim 7, Liu in view of Friedman in further view of Popescu further in view of Bess teach the method of claim 1 and further teach wherein the graphical design comprises a static graphical design within the scene (The QR code can be a static graphical design within the scene – such as on magazine or an advertisement at a mall or airport, see for instance, Liu, paragraphs 36 and 151 and Popescu, paragraphs 22-25). The motivation to combine Liu, Friedman, Popescu, and Bess is the same as that which was set forth with respect to claim 1.
Regarding claim 11, Liu in view of Friedman in further view of Popescu further in view of Bess teach the method of claim 7 and further teach wherein the static graphical design is affixed to a portable printed medium within the scene (The graphical design can be affixed to a magazine (portable printed medium), promotional advertisement or poster, see for instance, Liu, paragraphs 36 and 151 and Popescu, paragraph 22). The motivation to combine Liu, Popescu, and Bess is the same as that which was set forth with respect to claim 1.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US PG Publication 2014/0210857) in view of Friedman et al. (US PG Publication 2014/0144996) in further view of Popescu et al. (US PG Publication 2014/0100925) further in view of Bess et al. (US PG Publication 2017/0221268), as applied to claim 7 above, in further view of Mullins (US PG Publication 2018/0330531).
Regarding claim 8, Liu in view of Friedman in further view of Popescu further in view of Bess teach the method of claim 7, but do not appear to explicitly recite that the static graphical design is affixed to a stationary sign at a fixed geographic location within the scene.
In the same art of QR codes, Mullins teaches that a physical object can be identified based on a detected QR code on a physical object (e.g., a stoplight, a road sign, a street marking, a vehicle).
It would have been obvious to one of ordinary skill in the art having the teachings of Liu, Friedman, Popescu, Bess, and Mullins in front of them before the effective filing date of the claimed invention to incorporate detecting QR codes on a physical object such as a road sign or a vehicle as taught by Mullins into Liu’s modified augmented reality system, as displaying a QR code on a physical object, such as a stoplight, road sign or a vehicle, such as described by Mullins was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Liu, Friedman, Popescu, and Bess. 
The modification of Liu, Friedman, Popescu, and Bess with Mullins would have explicitly allowed the static graphical design is affixed to a stationary sign at a fixed geographic location within the scene.
.
Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US PG Publication 2014/0210857) in view of Friedman et al. (US PG Publication 2014/0144996) in further view of Popescu et al. (US PG Publication 2014/0100925) further in view of Bess et al. (US PG Publication 2017/0221268), as applied to claim 1 above, in further view of Miller et al. (US PG Publication 2017/0061667).
Regarding claim 9, Liu in view of Friedman in further view of Popescu further in view of Bess teach the method of claim 1, but do not teach that the graphical design comprises an animated graphical design being displayed on a second display device within the scene.
In the same art of QR codes, Miller teaches an animated file can be displayed on an electronic display at a retail store, a sports stadium, a bank, etc, see for instance, paragraphs 36-38 and figs. 3-5. For instance, the displayed code may alternate between in an animated state or scannable state…a user can use their personal portable device to scan the displayed code to obtain the embedded data, such as a promotion message, see paragraph 36. The scannable code may comprise a plurality of individual code times, and each tie can be of a different shape or part of an image – such as a square, a circle, or a heart shape, see paragraph 36 and fig. 3. 
It would have been obvious to one of ordinary skill in the art having the teachings of Liu, Friedman, Popescu, Bess, and Miller in front of them before the effective filing date of the claimed invention to incorporate animated QR codes as taught by Miller into Liu’s augmented reality system, as displaying an animated QR code, such as described by Miller was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Liu, Friedman, Popescu, and Bess. 

The motivation for combining Liu, Friedman, Popescu, and Bess with Miller would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
Regarding claim 13, Liu in view of Friedman in further view of Popescu further in view of Bess in further view of Miller teach the method of claim 9 and further teach wherein the second display device comprises a digital sign at a fixed geographic location within the scene (see for instance, Miller, paragraphs 37-39 and figs. 3-6. For instance, the second display can be a big screen in a stadium or an ATM machine, see Miller, paragraphs 37 and 38). The motivation to combine Liu, Friedman, Popescu, Bess, and Miller is the same as that which was set forth with respect to claim 9.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US PG Publication 2014/0210857) in view of Friedman et al. (US PG Publication 2014/0144996) in further view of Popescu et al. (US PG Publication 2014/0100925) further in view of Bess et al. (US PG Publication 2017/0221268) further in view of Miller et al. (US PG Publication 2017/0061667), as applied to claim 9 above, in further view of Garcia et al (US PG Publication 2018/0158255).
Regarding claim 10, Liu in view of Friedman in further view of Popescu further in view of Bess in further view of Miller teach the method of claim 9 but do not recite that the second display device is affixed to a vehicle within the scene, wherein the location of the graphical design corresponds to a location of the vehicle.
In the same art of QR codes, Garcia teaches that a QR code can be displayed on the exterior of the vehicle, see for instance, paragraphs 26 and 37. 
It would have been obvious to one of ordinary skill in the art having the teachings of Liu, Friedman, Popescu, Bess, Miller and Garcia in front of them before the effective filing date of the 
The modification of Liu, Friedman, Popescu, Bess, and Miller with Garcia would have explicitly allowed displaying a QR code on a display affixed to a vehicle, wherein the location of the graphical design corresponds to a location of the vehicle. 
The motivation for combining Liu, Friedman, Popescu, Bess, and Miller with Garcia would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Garcia, paragraph 26.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US PG Publication 2014/0210857) in view of Friedman et al. (US PG Publication 2014/0144996) in further view of Popescu et al. (US PG Publication 2014/0100925) further in view of Bess et al. (US PG Publication 2017/0221268), as applied to claim 3 above, in further view of Solanki et al. (US PG Publication 2014/0114776) in further view of Carre et al. (US PG Publication 2015/0348329).
Regarding claim 14, Liu in view of Friedman in further view of Popescu further in view of Bess teach the method of claim 3, but do not explicitly teach wherein the graphical logo is associated with a casino, and wherein the virtual element comprises an indication of a benefit associated with visiting the casino.
In the same art of QR codes, Solanki teaches that QR codes are associated with a casino, see for instance paragraph 93. For instance, the QR code can be used to provide directions to users who are trying to find their way inside the casino or other experience-enhancing services, see for instance, paragraph 93.
It would have been obvious to one of ordinary skill in the art having the teachings of Liu, Friedman, Popescu, Bess, and Solanki in front of them before the effective filing date of the claimed invention to incorporate QR codes associated with a casino as taught by Solanki into 
The modification of Liu, Friedman, Popescu, and Bess with Solanki would have explicitly allowed the virtual element to be associated with a casino and for the graphical logo to be associated with a casino. 
The motivation for combining Liu, Friedman, Popescu, and Bess with Solanki would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Solanki, paragraph 93.
Liu in view of Friedman in further view of Popescu further in view of Bess in further view of Solanki do not appear to explicitly recite that the virtual element comprises an indication of a benefit associated with visiting the casino.
In the same art of augmented reality, Carre teaches that the user can select the augmented content can include a reward, a prize or a coupon – such as 10% off, see for instance, paragraph 49, 67, and 90.
It would have been obvious to one of ordinary skill in the art having the teachings of Liu, Friedman, Popescu, Bess, Solanki, and Carre in front of them before the effective filing date of the claimed invention to incorporate promotions associated with scanning a QR code as taught by Carre into Liu’s augmented reality system, as displaying a promotion event and directions based on scanning a QR code, such as described by Carre was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Liu, Friedman, Popescu, Bess, and Solanki. 
The modification of Liu, Friedman, Popescu, Bess, and Solanki with Carre would have explicitly allowed the virtual element to be an indication of a benefit associated with visiting a casino. 
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US PG Publication 2014/0210857) in view of Friedman et al. (US PG Publication 2014/0144996) in further view of Popescu et al. (US PG Publication 2014/0100925) further in view of Bess et al. (US PG Publication 2017/0221268), as applied to claim 3 above, in further view of Solanki et al. (US PG Publication 2014/0114776).
Regarding claim 15, Liu in view of Friedman in further view of Popescu further in view of Bess teach the method of claim 3, but do not explicitly teach wherein the graphical logo is associated with a casino, and wherein the virtual element is an indication directing the user toward the casino from the determined location of the graphical design.
In the same art of QR codes, Solanki teaches that QR codes are associated with a casino, see for instance paragraph 93. For instance, the QR code can be used to provide directions to users who are trying to find their way inside the casino or other experience-enhancing services, see for instance, paragraph 93.
It would have been obvious to one of ordinary skill in the art having the teachings of Liu, Friedman, Popescu, Bess, and Solanki in front of them before the effective filing date of the claimed invention to incorporate QR codes associated with a casino as taught by Solanki into Liu’s augmented reality system, as displaying a QR code in a casino, such as described by Solanki was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Liu, Friedman, Popescu, and Bess. 
The modification of Liu, Friedman, Popescu, and Bess with Solanki would have explicitly allowed the graphical logo to be associated with a casino, and the virtual element to be an indication directing the user toward the casino from the determined location of the graphical design.
.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US PG Publication 2014/0210857) in view of Friedman et al. (US PG Publication 2014/0144996) in further view of Popescu et al. (US PG Publication 2014/0100925) further in view of Bess et al. (US PG Publication 2017/0221268) further in view of Miller et al. (US PG Publication 2017/0061667).
Regarding claim 16, Liu teaches a mixed reality device comprising:
a mixed reality display device(The device comprises a augmented reality display, see for instance, paragraph 159 and fig. 12);
a video capture device (The device can include a camera, see for instance, paragraph 159 and fig. 12);
a processor (see for instance, paragraph 159 and fig. 12); and
a memory coupled to the processor, the memory comprising machine-readable instructions operable to cause the processor to (The device includes memory coupled to a processor, the memory comprising machine readable instructions operable to cause the processor to perform various functions, see for instance, paragraph 159 and 160 and fig. 12):
generate, via the video capture device, a live video signal of a scene associated with a field of view of a user (A camera video frame image is the image data obtained from each frame of a video obtained from the camera….A user may position an electronic device comprising a display screen and a camera over something displaying a 2D code, such that the QR code is visually captured in the frame of the camera, and may also be displayed on the display screen, see for instance, paragraphs 36, 53 and figs. 1 and 2), wherein the scene comprises an animated graphical design being displayed on a second display device within the scene ;
determine, via a processor circuit, a location of the animated graphical design (The location of the two-dimensional code in the video frame is determined, see for instance, abstract);
determine, based on the animated graphical design and the location of the animated graphical design, a virtual element in real time (Information embedded in the detected 2D code is decoded and the corresponding content information is obtained, see for instance, paragraph 33The augmented reality is presented to the user in real-time, as the content information corresponding to the augmented reality is downloaded from an augmented reality generation server, see paragraph 46); and
display, via the mixed reality display device, the virtual element to the user as part of the scene(The augmented reality is presented to the user in real-time, as the content information corresponding to the augmented reality is downloaded from an augmented reality generation server, see paragraph 46).
While Liu teaches displaying/overlaying elements onto the screen, Liu does not appear to explicitly recite that the augmented reality information is an element, such as a directional arrow. In addition, while Liu teaches that the scene comprises a graphical design, such as a two-dimensional code, it does not appear to teach a graphical design other than the two dimensional code. 
Liu does not teach that the location of the graphical design is determined (outside of the situation where the location on the screen is determined), that the virtual element is determined based on the animated graphical design and the location of the animated graphical design, and that the graphical design is an animated graphical design.
In the same art of augmented reality, Friedman teaches that the code data used to identify the virtual element can have a graphical design – such as having the FB logo and a message such as a URL, see for instance, paragraphs 128, 152, 212, 216 and figs. 3, 5, and 9. 

The modification of Liu with Friedman would have explicitly allowed the marker to be a graphical design. 
The motivation for combining Liu with Friedman would have been to improve the user experience, enhance functionality, and increase system and design flexibility.
While Liu in view of Friedman teach displaying/overlaying elements onto the screen, they do not appear to explicitly recite that the augmented reality information is an element, such as a directional arrow. 
Liu in view of Friedman do not teach that the graphical design is an animated graphical design being displayed on a second display device within the scene, the location of the graphical design is determined (outside of the situation where the location on the screen is determined), that the virtual element is determined based on the animated graphical design and the location of the animated graphical design.
In the same art of providing information based on a graphical design, Popescu teaches that various functionality, such as information regarding the nearest locations of a service establishment and/or approximate wait times for transactions at the listed locations, can be provided upon scanning a QR code, see for instance, paragraph 7. Fig. 1 illustrates a promotional advertisement, poster or sign – the sign includes promotional text and/or graphics for a particular establishment, see for instance, paragraph 22 and fig. 1. The sign further includes a scanning area that contains a passive code, such as a bar code or a QR code, see for instance, paragraph 22 and fig. 1. Sign 100 may be an advertisement displayed in a mall, airport, or other convenient 
It would have been obvious to one of ordinary skill in the art having the teachings of Liu, Friedman, and Popescu in front of them before the effective filing date of the claimed invention to incorporate customer interactions as taught by Popescu into Liu’s modified augmented reality system, as providing directions form promotional material, signs, and advertisements, such as described by Popescu was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Liu and Friedman. 
The modification of Liu and Friedman with Popescu would have allowed determining the determining the physical location of the graphical design and for information to be provided based on the graphical design and the location of the graphical design. 
The motivation for combining Liu and Friedman with Popescu would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
While Liu in view of Friedman in further view of Popescu teach displaying/overlaying elements onto the screen, they do not appear to explicitly recite that the augmented reality information is an element, such as a directional arrow. 
Liu in view of Friedman in further view of Popescu not teach that the graphical design is an animated graphical design being displayed on a second display device within the scene, that the virtual element is determined based on the animated graphical design and the location of the animated graphical design.
In the same art of augmented reality, Bess teaches that navigation techniques typically use shortest time or distance algorithms to determine navigation routes, see for instance, paragraph 8. A capture device is configured to capture a data stream (such as a video stream) associated with the user in real-time, see for instance, paragraph 13.Waypoint metadata includes recognition cues that can be used to identify waypoints in an area of interest, see paragraph 15. Waypoints are identifiable objects in the area of interest (such QR codes) that can be used to 
It would have been obvious to one of ordinary skill in the art having the teachings of Liu, Friedman, Popescu, and Bess in front of them before the effective filing date of the claimed invention to incorporate augmented reality as taught by Bess into Liu’s augmented reality system, as navigating to a location using an augmented reality system and providing directional arrows, such as described by Bess was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Liu, Friedman, and Popescu. 
The modification of Liu, Friedman, and Popescu with Bess would have explicitly allowed the augmented reality information to be an element, such as directional arrows. 

Liu in view of Friedman in further view of Popescu further in view of Bess do not teach that the graphical design is an animated graphical design being displayed on a second display device within the scene, that the virtual element is determined based on the animated graphical design and the location of the animated graphical design.
In the same art of QR codes, Miller teaches an animated file can be displayed on an electronic display at a retail store, a sports stadium, a bank, etc, see for instance, paragraphs 36-38 and figs. 3-5. For instance, the displayed code may alternate between in an animated state or scannable state…a user can use their personal portable device to scan the displayed code to obtain the embedded data, such as a promotion message, see paragraph 36. The scannable code may comprise a plurality of individual code times, and each tie can be of a different shape or part of an image – such as a square, a circle, or a heart shape, see paragraph 36 and fig. 3. 
It would have been obvious to one of ordinary skill in the art having the teachings of Liu, Friedman, Popescu, Bess, and Miller in front of them before the effective filing date of the claimed invention to incorporate animated QR codes as taught by Miller into Liu’s augmented reality system, as displaying an animated QR code, such as described by Miller was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Liu, Friedman, Popescu, and Bess. 
The modification of Liu, Friedman, Popescu, and Bess with Miller would have allowed the graphical design comprises an animated graphical design being displayed on a second display device within the scene; to determine, via a processor circuit, a location of the animated graphical design; and determining, based on the animated graphical design and the location of the animated graphical design, a virtual element in real time. 
.
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US PG Publication 2014/0210857) in view of Friedman et al. (US PG Publication 2014/0144996) in further view of Popescu et al. (US PG Publication 2014/0100925) further in view of Bess et al. (US PG Publication 2017/0221268) further in view of Solanki et al. (US PG Publication 2014/0114776) in further view of Carre et al. (US PG Publication 2015/0348329).
Regarding claim 17, Liu teaches a method comprising: receiving a data request message from a mixed reality device, the data request message generated by the mixed reality device in response to the mixed reality device capturing an image of a graphical design within a scene (Fig. 11 is a diagram of a client-server environment for augmented reality generation…within the client-server environment there is an AR generation server system for receiving and processing data received from the client device (e.g., capture of the 2D code)…the AR generation system sends to a client device an AR model for a respective 2D code using a received 2D code, see for instance, paragraphs 153-156); 
determining, by a processor circuit, a location of the mixed reality device; and 
providing, based on the data request message and the location of the mixed reality device, virtual element data to the mixed reality device for displaying a virtual element to a user of the mixed reality device as part of a scene associated with a field of view of the user (Fig. 11 is a diagram of a client-server environment for augmented reality generation…within the client-server environment there is an AR generation server system for receiving and processing data received from the client device (e.g., capture of the 2D code)…the AR generation system sends to a client device an AR model for a respective 2D code using a received 2D code, see for instance, paragraphs 153-156), wherein the virtual element comprises an indication of a benefit associated with visiting a casino.

In the same art of augmented reality, Friedman teaches that the code data used to identify the virtual element can have a graphical design – such as having the FB logo and a message such as a URL, see for instance, paragraphs 128, 152, 212, 216 and figs. 3, 5, and 9. 
It would have been obvious to one of ordinary skill in the art having the teachings of Liu, and Friedman in front of them before the effective filing date of the claimed invention to incorporate readable markers as taught by Friedman into Liu’s augmented reality system, as having markers associated with a logo, such as described by Friedman was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Liu. 
The modification of Liu with Friedman would have explicitly allowed the marker to be a graphical design. 
The motivation for combining Liu with Friedman would have been to improve the user experience, enhance functionality, and increase system and design flexibility.
Liu in view of Friedman do not appear to explicitly teach determining a location of the augmented reality device. While Liu in view of Friedman teach displaying/overlaying elements onto the screen, Liu in view of Friedman do not appear to explicitly recite that the augmented reality information is an element, such as a directional arrow. Liu in view of Friedman do not teach that the virtual element comprises an indication of a benefit associated with visiting a casino or 
In the same art of providing information based on a graphical design, Popescu teaches that various functionality, such as information regarding the nearest locations of a service establishment and/or approximate wait times for transactions at the listed locations, can be provided upon scanning a QR code, see for instance, paragraph 7. Fig. 1 illustrates a promotional advertisement, poster or sign – the sign includes promotional text and/or graphics for a particular establishment, see for instance, paragraph 22 and fig. 1. The sign further includes a scanning area that contains a passive code, such as a bar code or a QR code, see for instance, paragraph 22 and fig. 1. Sign 100 may be an advertisement displayed in a mall, airport, or other convenient location, whereon scanning the sign the user may be provided directions to a particular location, see for instance, paragraphs 25 and 26 and fig. 3.
It would have been obvious to one of ordinary skill in the art having the teachings of Liu, Friedman, and Popescu in front of them before the effective filing date of the claimed invention to incorporate customer interactions as taught by Popescu into Liu’s modified augmented reality system, as providing directions form promotional material, signs, and advertisements, such as described by Popescu was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Liu and Friedman. 
The modification of Liu and Friedman with Popescu would have allowed determining the determining the physical location of the graphical design and for information to be provided based on the graphical design and the location of the graphical design. 
The motivation for combining Liu and Friedman with Popescu would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
While Liu in view of Friedman in further view of Popescu teach displaying/overlaying elements onto the screen, Liu in view of Friedman in further view of Popescu do not appear to explicitly recite that the augmented reality information is an element, such as a directional arrow. 
In the same art of augmented reality, Bess teaches that navigation techniques typically use shortest time or distance algorithms to determine navigation routes, see for instance, paragraph 8. A capture device is configured to capture a data stream (such as a video stream) associated with the user in real-time, see for instance, paragraph 13.Waypoint metadata includes recognition cues that can be used to identify waypoints in an area of interest, see paragraph 15. Waypoints are identifiable objects in the area of interest (such QR codes) that can be used to navigate the user along a traveling route (i.e., provide instructions to the user for traveling from waypoint to waypoint until his destination is reached), see paragraph 15. Recognition cues include location information, which can be used to identify a way point in the area of interest based on proximity to the user, see for instance, paragraph 15. A navigation request includes a starting location and a destination location that has been specified for or by the user, see for instance, paragraph 16. Navigation requests can also include user preference for characteristics of waypoints to be determined, see for instance, paragraph 16. Examples of navigation requests include, but are not limited to, a request for a tour through a museum, a request for walking directions through a park, a request for a route through a convention center, etc, see for instance, paragraph 16. Guidance overlay generates a guidance overlay that directs the user to the next waypoint…guidance overlay is based on the orientation of the capture device with respect to the identified waypoint in the video stream, see for instance, paragraph 20. The position of the user can be determined based on the orientation of the capture device, which is then used to determine the direction and distance to the next waypoint for the guidance overlay, see for instance, paragraph 20. The guidance overlay may include a directional arrow and a distance to the next waypoint, see for instance, paragraph 20. A video stream of capture device is used to determine the position and orientation of the mobile device; however, other data streams, such as GPS can be used to determine position and orientation, see for instance, paragraph 21.

The modification of Liu, Friedman, and Popescu with Bess would have explicitly allowed the augmented reality information to be an element, such as directional arrows. 
The motivation for combining Liu, Friedman, and Popescu with Bess would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
Liu in view of Friedman in further view of Popescu further in view of Bess do not teach that the virtual element comprises an indication of a benefit associated with visiting a casino. 
In the same art of QR codes, Solanki teaches that QR codes are associated with a casino, see for instance paragraph 93. For instance, the QR code can be used to provide directions to users who are trying to find their way inside the casino or other experience-enhancing services, see for instance, paragraph 93.
It would have been obvious to one of ordinary skill in the art having the teachings of Liu, Friedman, Popescu, Bess, and Solanki in front of them before the effective filing date of the claimed invention to incorporate QR codes associated with a casino as taught by Solanki into Liu’s augmented reality system, as displaying a QR code in a casino, such as described by Solanki was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Liu, Friedman, Popescu, and Bess. 
The modification of Liu, Friedman, Popescu, and Bess with Solanki would have explicitly allowed the virtual element to be associated with a casino and for the graphical logo to be associated with a casino. 

Liu in view of Friedman in further view of Popescu further in view of Bess in further view of Solanki do not appear to explicitly recite that the virtual element comprises an indication of a benefit associated with visiting the casino.
In the same art of augmented reality, Carre teaches that the user can select the augmented content can include a reward, a prize or a coupon – such as 10% off, see for instance, paragraph 49, 67, and 90.
It would have been obvious to one of ordinary skill in the art having the teachings of Liu, Friedman, Popescu, Bess, Solanki, and Carre in front of them before the effective filing date of the claimed invention to incorporate promotions associated with scanning a QR code as taught by Carre into Liu’s augmented reality system, as displaying a promotion event and directions based on scanning a QR code, such as described by Carre was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Liu, Friedman, Popescu, Bess, and Solanki. 
The modification of Liu, Friedman, Popescu, Bess, and Solanki with Carre would have explicitly allowed the virtual element to be an indication of a benefit associated with visiting a casino. 
The motivation for combining Liu, Friedman, Popescu, Bess, and Solanki with Carre would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Carre, paragraph 5.
Regarding claim 18, Liu in view of Friedman in further view of Popescu further in view of Bess further in view of Solanki in further view of Carre teach the method of claim 17 and further teach determining, by the processor circuit, an identity of a user of the mixed reality device, wherein providing the virtual element data to the mixed reality device is based on the location of the mixed reality device and the identity of the user(see for instance, Bess, paragraphs 16, 19, 35, and 36 and Carre, paragraph 81). The motivation to combine Liu, Friedman, Popescu, Bess, Solanki, and Carre is the same as that which was set forth with respect to claim 17.
Regarding claim 19, Liu in view of Friedman in further view of Popescu further in view of Bess further in view of Solanki in further view of Carre teach the method of claim 17 and further teach wherein the indication of the benefit further comprises an indication of a wagering benefit associated with a wagering game at the casino (see for instance, Liu, paragraph 151, Solanki, paragraph 93 and Carre, paragraphs 49, 67, and 90). The motivation to combine Liu, Friedman, Popescu, Bess, Solanki, and Carre is the same as that which was set forth with respect to claim 17.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US PG Publication 2014/0210857) in view of Friedman et al. (US PG Publication 2014/0144996) in further view of Popescu et al. (US PG Publication 2014/0100925) further in view of Bess et al. (US PG Publication 2017/0221268) further in view of Solanki et al. (US PG Publication 2014/0114776) in further view of Carre et al. (US PG Publication 2015/0348329), as applied to claim 18 above, in further view of Miller et al. (US PG Publication 2017/0061667).
Regarding claim 20, Liu in view of Friedman in further view of Popescu further in view of Bess further in view of Solanki in further view of Carre teach the method of claim 18, but do not appear to explicitly recite that the second display device comprises a digital sign at a fixed geographic location within the scene.
In the same art of QR codes, Miller teaches an animated file can be displayed on an electronic display at a retail store, a sports stadium, a bank, etc, see for instance, paragraphs 36-38 and figs. 3-5. For instance, the displayed code may alternate between in an animated state or scannable state…a user can use their personal portable device to scan the displayed code to obtain the embedded data, such as a promotion message, see paragraph 36. The scannable 
It would have been obvious to one of ordinary skill in the art having the teachings of Liu, Friedman, Popescu, Bess, Solanki, Carre, and Miller in front of them before the effective filing date of the claimed invention to incorporate animated QR codes as taught by Miller into Liu’s augmented reality system, as displaying an animated QR code, such as described by Miller was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Liu, Friedman, Popescu, Bess, Solanki, and Carre. 
The modification of Liu, Friedman, Popescu, Bess, Solanki, and Carre with Miller would have allowed the second display device comprises a digital sign at a fixed geographic location within the scene. 
The motivation for combining Liu, Friedman, Popescu, Bess, Solanki, and Carre with Miller would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US PG Publication 2014/0210857) in view of Friedman et al. (US PG Publication 2014/0144996) in further view of Popescu et al. (US PG Publication 2014/0100925) further in view of Bess et al. (US PG Publication 2017/0221268) further in view of Solanki et al. (US PG Publication 2014/0114776) in further view of Carre et al. (US PG Publication 2015/0348329), as applied to claim 18 above, in further view of Garcia et al (US PG Publication 2018/0158255).
Regarding claim 21, Liu in view of Friedman in further view of Popescu further in view of Bess further in view of Solanki in further view of Carre teach the method of claim 9 but do not recite that the second display device is affixed to a vehicle within the scene, wherein the location of the graphical design corresponds to a location of the vehicle.
In the same art of QR codes, Garcia teaches that a QR code can be displayed on the exterior of the vehicle, see for instance, paragraphs 26 and 37. 

The modification of Liu, Friedman, Popescu, Bess, Solanki, and Carre with Garcia would have explicitly allowed displaying a QR code on a display affixed to a vehicle, wherein the location of the graphical design corresponds to a location of the vehicle. 
The motivation for combining Liu, Friedman, Popescu, Bess, Solanki, and Carre with Garcia would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Garcia, paragraph 26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Publication 2013/0288719 to Alonzo teaches Augmented Reality for Maintenance Management, Asset Management, or Real Estate Management. Alonzo further teaches that augmented information such as directional arrows to a location can be displayed in response to scanning a QR code, see for instance, paragraphs 111-116.


    PNG
    media_image1.png
    642
    714
    media_image1.png
    Greyscale


US PG Publication 2014/0236475 to Venkatraman et al. teaches Methods and Systems for Navigation in Indoor Environments. Venkatraman further teaches that in an AR based view, virtual elements can be displayed on a display device in response to scanning a graphical design – the graphical design can be placed at a known location within the environment, see for instance, paragraphs 35, 36 and fig. 5.
US PG Publication 2018/0130260 to Schmirler et al. teaches Virtual Reality and Augmented Reality for Industrial Automation. Schmirler further teaches that notifications can take the form of a superimposed message rendered on the user’s device….the 
US Patent 10,783,484 to Mishra teaches Augmented Reality Gaming for Tracking Deliveries. Mishra further teaches that when a user utilizes an associated user device to interact with a machine-readable identifier (e.g., QR code) associated with an item, geo-location information about the user device may be transmitted to the service provider computer…geo-location information may include any suitable information for identifying the physical coordinates for an object, see for instance, column 3, lines 49-61. Recommendations or advertisements, provided to the user’s device, may identify and provide directions to a particular vendor, merchant, venue, or location within an area (neighborhood or park in a city)…the best route or directions for a user to arrive at the intended destination may be generated for a user, see for instance, column 3, lines 65-67 and column 4, lines 1-6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL J COBB/   Primary Examiner, Art Unit 2613